PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARTA KOROTYNSKA, Individually            
and on behalf of all others similarly
situated,
                 Plaintiff-Appellant,
                 and
CHERAY BRYANT, Individually and
on behalf of all others similarly                  No. 05-1613
situated,
                             Plaintiff,
                  v.
METROPOLITAN LIFE INSURANCE
COMPANY,
               Defendant-Appellee.
                                          
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                  J. Frederick Motz, District Judge.
                        (CA-04-3601-1-JFM)

                        Argued: October 26, 2006

                       Decided: December 13, 2006

       Before WILKINSON, NIEMEYER, and WILLIAMS,
                      Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Niemeyer and Judge Williams joined.
2               KOROTYNSKA v. METROPOLITAN LIFE INS.
                             COUNSEL

ARGUED: John Bucher Isbister, TYDINGS & ROSENBERG, Balti-
more, Maryland, for Appellant. Kathleen Mary McKenna, PROSK-
AUER & ROSE, L.L.P., New York, New York, for Appellee. ON
BRIEF: Jason Newfield, Justin Frankel, FRANKEL & NEWFIELD,
P.C., Garden City, New York; Edward O. Comitz, Andrew S. Fried-
man, BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.,
Phoenix, Arizona; Lawrence J. Quinn, TYDINGS & ROSENBERG,
Baltimore, Maryland, for Appellant. Stephanie L. Marn, PROSK-
AUER & ROSE, L.L.P., Washington, D.C.; Tracey Rogers, PROSK-
AUER & ROSE, L.L.P., New York, New York, for Appellee.


                              OPINION

WILKINSON, Circuit Judge:

   The plaintiff in this case alleges that defendant fiduciary breached
its duties to her and other benefits plan participants by engaging in
improper claims procedures designed to deny valid claims for long-
term disability benefits. She seeks equitable relief under Section
502(a)(3) of the Employee Retirement Income Security Act of 1974,
29 U.S.C. § 1132(a)(3). The district court found that the form of relief
requested was not available under ERISA and thus granted the defen-
dant’s motion for judgment on the pleadings.

   We affirm. Individualized equitable relief under § 1132(a)(3) is
normally appropriate only for injuries that do not find adequate
redress in ERISA’s other provisions. Varity Corp. v. Howe, 516 U.S.
489, 515 (1996). Because adequate relief is available for the plain-
tiff’s injury through review of her individual benefits claim under
§ 1132(a)(1)(B), relief under § 1132(a)(3) will not lie.

                                   I.

   Plaintiff Marta Korotynska brings this action on behalf of herself
and others similarly situated against defendant Metropolitan Life
Insurance Company ("MetLife") under the Employee Retirement
                KOROTYNSKA v. METROPOLITAN LIFE INS.                    3
Income Security Act of 1974 ("ERISA"), 29 U.S.C. §§ 1001 et seq.
(2000). The action was originally brought in the United States District
Court for the Southern District of New York but was transferred to
the United States District Court for the District of Maryland pursuant
to 28 U.S.C. § 1404. No class has been certified, and Korotynska is
currently the sole plaintiff.

   MetLife issues group insurance policies which fund employee ben-
efit plans sponsored by employers, including disability plans. For
some plans, MetLife acts as plan fiduciary, managing the operation
and administration of the benefit plan. Plaintiff Korotynska, through
her previous employment as an audio-visual librarian at Montgomery
Community College in Maryland, was a participant in a disability
plan for which MetLife acted as insurer and fiduciary. Korotynska is
no longer employed by Montgomery Community College or other-
wise covered by a MetLife disability insurance plan.

   Around August 2000, Korotynska filed a claim for, and received,
short-term disability benefits due to "severe and disabling chronic
pain, degenerative disc problems in her back, and fibromyalgia."
After these short-term disability benefits expired, Korotynska filed a
claim for long-term disability benefits. MetLife determined that Koro-
tynska was eligible for such benefits and paid her for two years begin-
ning in August 2001. In August 2003, however, MetLife conducted
a review of Korotynska’s claim and terminated her benefits. Korotyn-
ska appealed the adverse benefit determination, and on June 3, 2004,
MetLife affirmed its decision to terminate.

   In this action, Korotynska maintains that she is not seeking individ-
ualized review of her adverse benefits determination under 29 U.S.C.
§ 1132(a)(1)(B). Instead, Korotynska seeks equitable relief under 29
U.S.C. § 1132(a)(3). Section 1132(a)(3) provides, "A civil action may
be brought . . . by a participant, beneficiary, or fiduciary (A) to enjoin
any act or practice which violates any provision of this subchapter or
the terms of the plan, or (B) to obtain other appropriate equitable
relief (i) to redress such violations or (ii) to enforce any provisions of
this subchapter or the terms of the plan." 29 U.S.C. § 1132(a)(3).

   Korotynska seeks equitable relief under § 1132(a)(3) for MetLife’s
alleged violations of 29 U.S.C. § 1104, another provision of the same
4              KOROTYNSKA v. METROPOLITAN LIFE INS.
subchapter which outlines fiduciary duties under ERISA. Specifically,
Korotynska alleges that MetLife has breached its fiduciary duties by
engaging in systematically flawed and abusive claims administration
procedures, including, inter alia,

    a. Targeting types of claims that have self-reported symp-
    toms, lack of objective medical findings supporting the
    claims, or an undefined diagnosis, without due regard for
    the actual impact of the claimants’ conditions on their abil-
    ity to work;

    b. Targeting low-benefit claimants for denial and/or termi-
    nation with the expectation that such claimants will not have
    the wherewithal or financial incentive to engage counsel to
    pursue their rights, or have the physical or emotional forti-
    tude to fight over these benefits;

    c. Employing claim practices that ignore treating physi-
    cian opinions, ignore subjective complaints of pain, and/or
    ignore the effects of medications upon claimants’ abilities to
    work;

    d. Failing to consider in its handling of these claims, pur-
    suant to 29 C.F.R. § 2560.503-1(h)(2)(iv), all comments,
    documents, records and other information submitted by the
    claimant relating to the claim;

    e. Requesting inappropriate, unnecessary and burdensome
    materials from claimants, all in furtherance of delaying
    claims determinations;

    f. Designing a system in which claimants cannot receive
    a full and fair review of their claims, by virtue of its reliance
    upon Medical Examinations from Interested Physicians (cal-
    led "Independent" Medical Examinations), Functional
    Capacity Evaluations ("FCE’s") and/or peer reviews;

    g. Utilizing the services of professional entities that per-
    form medical and/or vocational reviews, including but not
               KOROTYNSKA v. METROPOLITAN LIFE INS.                  5
    limited to National Medical Review, that are biased against
    claimants based upon financial incentives provided by Met
    Life;

    h. Developing and utilizing claim management plans that
    are designed to terminate benefits not based upon the actual
    condition of claimants, but, rather, upon duration guidelines
    used to determine when to terminate claims;

    i. Developing claim management plans to deny or termi-
    nate claims without due regard for the actual impact of the
    claimants’ conditions on their ability to work; and

    j. By employing numerous other practices that pressure
    claims handling personnel into denying or terminating legit-
    imate claims.

Under § 1132(a)(3), Korotynska seeks reform of "the systemic
improper and illegal claims handling practices that [MetLife] uses to
deny her and other ERISA beneficiaries a full and fair review of their
claims for disability benefits and a full and fair review of claims
(including Ms. Korotynska’s) that have been denied or terminated,"
as well as other appropriate equitable relief.

   MetLife filed a Rule 12(c) motion for judgment on the pleadings,
arguing that Korotynska lacked standing to bring the action and that
Korotynska was not entitled to bring a claim for equitable relief under
§ 1132(a)(3), because adequate relief was available to her through
§ 1132(a)(1)(B). The district court held that, although Korotynska had
standing, under Varity Corp. v. Howe, 516 U.S. 489 (1996), equitable
relief was only available for injuries not adequately redressed else-
where in ERISA’s statutory scheme. Because Korotynska "ha[d]
available to her the alternative remedy of bringing an action under
[§ 1132(a)(1)(B)]," her action under § 1132(a)(3) was dismissed.
Korotynska v. Metro. Life Ins. Co., No. Civ. JFM-04-3601, slip op.
at 8 (D. Md. Apr. 28, 2005). Korotynska appealed, and MetLife con-
tests the district court’s standing determination.

   We review de novo a district court’s decision to grant judgment on
the pleadings. See Burbach Broad. Co. of Del. v. Elkins Radio Corp.,
278 F.3d 401, 405-06 (4th Cir. 2002).
6                 KOROTYNSKA v. METROPOLITAN LIFE INS.
                                    II.

   Assuming that Korotynska’s previous denial of benefits and
alleged subjection to improper claims procedures qualify her to bring
a claim under § 1132(a)(3),1 that statutory provision is only available
for claims of breach of fiduciary duty in the circumstances outlined
by the Supreme Court in Varity. See 516 U.S. at 507-15. In Varity,
the Supreme Court held that § 1132(a)(3) authorizes some individual-
ized claims for breach of fiduciary duty, but not where the plaintiff’s
injury finds adequate relief in another part of ERISA’s statutory
scheme. Id. at 512, 515. The Court, taking both parts of § 1132(a)(3)
as one whole, concluded that the provision creates a "catchall" which
"act[s] as a safety net, offering appropriate equitable relief for injuries
caused by violations that [§ 1132] does not elsewhere adequately rem-
edy." Id. at 512. But "where Congress elsewhere provided adequate
relief for a beneficiary’s injury, there will likely be no need for further
equitable relief, in which case such relief normally would not be
‘appropriate.’" Id. at 515.

   Varity itself provides an example of an injury that did not find ade-
quate relief in other provisions of ERISA. The Varity plaintiffs suf-
fered an injury when their employer consolidated many of its
unprofitable divisions into a new subsidiary and then persuaded
employees to transfer their benefit plans to the new subsidiary
through deceptive depictions of its financial outlook. Id. at 493-94.
When the subsidiary failed and the employees lost their nonpension
benefits, many sued for reinstatement of the benefits they would have
been owed under their previous plan. Id. at 494. The Supreme Court
found:

        The plaintiffs in this case could not proceed under
        [§ 1132(a)(1)] because they were no longer members of the
        [original] plan and, therefore, had no benefits due them
    1
    The district court gave no credence to MetLife’s contention that
Korotynska had waived her claim to individual benefits review. The dis-
trict court found that the previous denial of her benefits claim gave her
a "colorable claim as to benefits" sufficient to confer statutory standing
and constituted an injury redressable by the requested relief for purposes
of Article III standing.
                 KOROTYNSKA v. METROPOLITAN LIFE INS.                     7
     under the terms of the plan. They could not proceed under
     [§ 1132(a)(2)] because that provision, tied to [§ 1109], does
     not provide a remedy for individual beneficiaries. They
     must rely on [§ 1132(a)(3)] or they have no remedy at all.

Id. at 515 (citations and internal quotation marks omitted). Because
the Varity plaintiffs had "no remedy at all" for their injuries under the
other provisions of ERISA, equitable relief under § 1132(a)(3) was
"appropriate" and thus authorized by the statute. Id.

                                    A.

   The question under Varity, then, is whether the claimant’s injury
is addressed by ERISA’s other provisions and whether those provi-
sions afford adequate relief. If so, equitable relief under § 1132(a)(3)
will normally not be "appropriate." Id.

    As an initial matter, there is no question that what plaintiff is press-
ing is a claim for individual benefits. It originated as such, with her
filing of claims for short-term and then long-term disability benefits
under the plan. When her long-term disability benefits were termi-
nated, she appealed their termination to the plan administrator. In her
amended complaint, the only injury of which she complains is the ter-
mination of benefits and the resulting financial harm to her. In the
current litigation, plaintiff has insisted that she has not renounced her
claim for benefits and has admitted that her whole purpose in seeking
§ 1132(a)(3) relief is to enable her to recover the benefits to which
she is entitled.

   There is also no question that Korotynska’s injury is redressable
elsewhere in ERISA’s scheme. Plaintiff complains that MetLife’s
allegedly improper claims procedures injured her by leading to the
denial of benefits to which she was rightly entitled. Another provision
of ERISA squarely addresses plaintiff’s injury: Under
§ 1132(a)(1)(B), a plan participant may bring a civil action "to
recover benefits due to him under the terms of his plan, to enforce his
rights under the terms of the plan, or to clarify his rights to future ben-
efits under the terms of the plan." 29 U.S.C. § 1132(a)(1)(B).
8               KOROTYNSKA v. METROPOLITAN LIFE INS.
   Section 1132(a)(1)(B) allows plan participants to obtain individual-
ized review of an allegedly wrongful denial of benefits. The plain-
tiff’s injury here — denial of benefits by the plan administrator —
plainly gives rise to a cause of action under § 1132(a)(1)(B) and as
such would usually be appealed under that provision. See, e.g., Dono-
van v. Eaton Corp., Long Term Disability Plan, 462 F.3d 321, 323
(4th Cir. 2006) (appeal of denial of disability benefits under
§ 1132(a)(1)(B)); Brogan v. Holland, 105 F.3d 158, 159 (4th Cir.
1997) (same). The plaintiff herself admits that ERISA provides her
with relief outside of § 1132(a)(3) and that she "could also seek a
review of a wrongful denial of benefits under [§ 1132(a)(1)(B)]." The
fact that the plaintiff has not brought an § 1132(a)(1)(B) claim does
not change the fact that benefits are what she ultimately seeks, and
that redress is available to her under § 1132(a)(1)(B).

                                   B.

   Nevertheless, plaintiff claims that § 1132(a)(3) relief is "appropri-
ate" under Varity, because review under § 1132(a)(1)(B) would not
afford her "adequate" relief. But Varity itself undermines this conten-
tion. In Varity, the Supreme Court identified the danger that a benefi-
ciary might "repackage his or her ‘denial of benefits’ claim as a claim
for ‘breach of fiduciary duty.’" 516 U.S. at 513. The Court found this
risk "unlikely to materialize," however, in part because "where Con-
gress elsewhere provided adequate relief for a beneficiary’s injury,
there will likely be no need for further equitable relief." Id. at 514,
515. In suggesting that Congress "provided adequate relief" for a "de-
nial of benefits" claim without recourse to § 1132(a)(3), the Supreme
Court intimated that equitable relief for breach of fiduciary duty
would not be available for denial of benefits claims appealable under
§ 1132(a)(1)(B).

   Although the Second Circuit has held that plaintiffs may seek relief
simultaneously under § 1132(a)(1)(B) and § 1132(a)(3), see Devlin v.
Empire Blue Cross & Blue Shield, 274 F.3d 76, 89-90 (2d Cir. 2001),
the great majority of circuit courts have interpreted Varity to hold that
a claimant whose injury creates a cause of action under
§ 1132(a)(1)(B) may not proceed with a claim under § 1132(a)(3).
See, e.g., Antolik v. Saks, Inc., 463 F.3d 796, 803 (8th Cir. 2006);
Ogden v. Blue Bell Creameries U.S.A., Inc., 348 F.3d 1284, 1287-88
                KOROTYNSKA v. METROPOLITAN LIFE INS.                     9
(11th Cir. 2003); Tolson v. Avondale Indus., Inc., 141 F.3d 604, 610-
11 (5th Cir. 1998); Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d
609, 615-16 (6th Cir. 1998); Forsyth v. Humana, Inc., 114 F.3d 1467,
1474-75 (9th Cir. 1997); Wald v. Sw. Bell Corp. Customcare Medical
Plan, 83 F.3d 1002, 1006 (8th Cir. 1996).

   These courts have not allowed claimants to proceed with
§ 1132(a)(3) claims where relief was potentially available to them
under § 1132(a)(1)(B), because, in Varity, "[t]he Supreme Court
clearly limited the applicability of § 1132(a)(3) to beneficiaries who
may not avail themselves of § 1132’s other remedies." Wilkins, 150
F.3d at 615. A plaintiff whose injury consists of a denial of benefits
"has adequate relief available for the alleged improper denial of bene-
fits through his right to sue [the benefit plan] directly under section
1132(a)(1)," and thus "relief through the application of Section
1132(a)(3) would be inappropriate." Tolson, 141 F.3d at 610. To
allow a claim under § 1132(a)(3) would permit "ERISA claimants to
simply characterize a denial of benefits as a breach of fiduciary duty,
a result which the Supreme Court expressly rejected." Wilkins, 150
F.3d at 616.

                                    C.

   We join our sister circuits and hold that § 1132(a)(1)(B) affords the
plaintiff adequate relief for her benefits claim, and a cause of action
under § 1132(a)(3) is thus not appropriate. Plaintiff insists that
§ 1132(a)(1)(B) is inadequate because, "[u]nless MetLife is required
to answer for its actions under [§ 1132(a)(3)], its illegal practices will
remain free from scrutiny." But this is not the case. This court has
held that review of a benefits determination under § 1132(a)(1)(B)
should consider, among other factors, "whether the decisionmaking
process was reasoned and principled," "whether the decision was con-
sistent with the procedural and substantive requirements of ERISA,"
and "the fiduciary’s motives and any conflict of interest it may have."
Booth v. Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201
F.3d 335, 342-43 (4th Cir. 2000).2 These factors address exactly the
  2
   "[A] court may consider, but is not limited to, such factors as: (1) the
language of the plan; (2) the purposes and goals of the plan; (3) the ade-
10              KOROTYNSKA v. METROPOLITAN LIFE INS.
kinds of procedural deficiencies alleged by the plaintiff, in the context
of review of actual benefits claims under § 1132(a)(1)(B).

   Nor is there a basis to conclude that review of claims procedures
in such a context affords relief that is other than adequate. Other cir-
cuits have held the remedy set forth by Congress in § 1132(a)(1)(B)
adequate to redress injuries arising from the denial of benefits. See,
e.g., Antolik, 463 F.3d at 803; Ogden, 348 F.3d at 1287-88; Wilkins,
150 F.3d at 615-16; Forsyth, 114 F.3d at 1474-75. In considering the
adequacy of the remedy expressly provided by Congress, it is impor-
tant to recognize that ERISA is a "comprehensive and reticulated stat-
ute," whose "carefully crafted and detailed enforcement scheme
provides strong evidence that Congress did not intend to authorize
other remedies that it simply forgot to incorporate expressly." Great-
West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 209 (2002)
(internal citations and quotation marks omitted). Courts should there-
fore be "especially reluctant to tamper with the enforcement scheme
embodied in the statute by extending remedies not specifically autho-
rized by its text." Id. (internal quotation marks omitted).

   It would certainly be improvident to do so here. Not only is relief
available to the plaintiff under § 1132(a)(1)(B), but the equitable
relief she seeks under § 1132(a)(3) — the revision of claims proce-
dures — is pursued with the ultimate aim of securing the remedies
afforded by § 1132(a)(1)(B). The plaintiff admits that she reserves her
§ 1132(a)(1)(B) claim so that she might bring it at a later date under
reformed claims procedures achieved through the current litigation. It
may be that plaintiff perceives in § 1132(a)(3) a clearer path to
§ 1132(a)(1)(B) relief while possibly circumventing § 1132(a)(1)(B)’s
standard of review of abuse of discretion. But Varity allows equitable

quacy of the materials considered to make the decision and the degree
to which they support it; (4) whether the fiduciary’s interpretation was
consistent with other provisions in the plan and with earlier interpreta-
tions of the plan; (5) whether the decisionmaking process was reasoned
and principled; (6) whether the decision was consistent with the proce-
dural and substantive requirements of ERISA; (7) any external standard
relevant to the exercise of discretion; and (8) the fiduciary’s motives and
any conflict of interest it may have." Booth, 201 F.3d at 342-43.
                KOROTYNSKA v. METROPOLITAN LIFE INS.                    11
relief when the available remedy is inadequate, not when the legal
framework for obtaining that remedy is, to the plaintiff’s mind, unde-
sirable. "To permit the suit to proceed as a breach of fiduciary duty
action would encourage parties to avoid the implications of section
502(a)(1)(B) by artful pleading." Coyne & Delany Co. v. Blue Cross
& Blue Shield of Va., Inc., 102 F.3d 712, 714 (4th Cir. 1996).

                                    D.

   Finally, this case is not the exceptional one accommodated in Vari-
ty’s observation that adequate legal relief would "normally" make
equitable relief inappropriate. 516 U.S. at 515. The allegations made
by Korotynska are routinely taken up in appeals of benefits denials,
and they do not constitute special circumstances for which equitable
relief is uniquely appropriate. Indeed, if equitable relief were avail-
able here, "every wrongful denial of benefits could be characterized
as a breach of fiduciary duty."3 Coyne, 102 F.3d at 714. Plaintiff’s
approach would promote § 1132(a)(3) from "safety net" to first line
of attack, an outcome at odds with both the plain language of
§ 1132(a)(1)(B) and the statutory structure of § 1132. See Varity, 516
U.S. at 512. An approach whereby § 1132(a)(3) review supplanted
§ 1132(a)(1)(B) review upon a mere allegation of improper claims
procedures would make equitable relief the norm rather than the
exception, an outcome the Supreme Court in Varity expressly dis-
avowed.

   Nothing we have said undermines the ability of plan participants
to seek recoveries to the benefit plan under § 1132(a)(2) for breaches
  3
    Such concerns reveal the difficulty of the few cases that have allowed
§ 1132(a)(3) claims to proceed for injuries relating to denial of benefits.
See Devlin, 274 F.3d at 90; Keir v. UnumProvident Corp., No. Civ. 8781
(S.D.N.Y. Apr. 29, 2003); Rawls v. Unum Life Ins. Co., 219 F. Supp. 2d
1063, 1067 (C.D. Cal. 2002). Although the plaintiff relies upon these
cases for the proposition that she may proceed with a claim for equitable
relief under Varity, they merely demonstrate that this approach would
lead to a proliferation of cases under § 1132(a)(3). The approach fol-
lowed in these cases would encourage "ERISA claimants to simply char-
acterize a denial of benefits as a breach of fiduciary duty, a result which
the Supreme Court expressly rejected." Wilkins, 150 F.3d at 616.
12                KOROTYNSKA v. METROPOLITAN LIFE INS.
of fiduciary duty. See 29 U.S.C. §§ 1109, 1132(a)(2); Mass. Mut. Life
Ins. Co. v. Russell, 473 U.S. 134, 140 (1985); see also LaRue v.
DeWolff, Boberg & Assocs., Inc., 450 F.3d 570, 573 (4th Cir. 2006);
Coyne, 102 F.3d at 714. See also 29 U.S.C. § 1132(a)(5) (enabling the
Secretary to "enjoin any act or practice which violates any provision
of this title," as well as to "obtain other appropriate equitable relief");
see, e.g., Chao v. Malkani, 452 F.3d 290, 292 (4th Cir. 2006). Simi-
larly, our holding preserves the true purpose of § 1132(a)(3): to autho-
rize individual equitable relief, not where plan administrators have
made a mistake on an individual benefits determination, but where,
as in Varity, ERISA’s other provisions do not afford adequate relief.
516 U.S. at 515. Congress has struck a balance between providing
effective judicial remedies on the one hand and embroiling plans in
excessive litigation on the other. See Pilot Life Ins. Co. v. Dedeaux,
481 U.S. 41, 54 (1987). Changing that balance is Congress’s sole pre-
rogative.

     The judgment of the district court is therefore

                                                             AFFIRMED.